EXHIBIT 10.3


 


YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

This Agreement is made between UnionBanCal Corporation (the “Company”) and the
Participant as of the Award Date (the “Award Date”) as set forth on the
Restricted Stock Award Notice (the “Award Notice”) available from the UBS
Financial Services Inc. website (www.ubs.com/onesource/ub).

WITNESSETH:

WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the “Plan”) as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company (“Stock”) to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan).  The Plan is administered by the Executive
Compensation and Benefits Committee (“Committee”) of the Company’s Board of
Directors and is incorporated in this Agreement by reference and made a part of
it; and

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to grant to Participant the Stock provided for
in this Agreement, subject to restrictions, as an inducement to remain in the
service of the Company and as an incentive for increased efforts during such
service;

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:

1.                                       Restricted Stock Award. 
Contemporaneously with the execution of this Agreement, the Company will issue
to Participant the number of shares of Stock as set forth in the applicable
Award Notice on the terms and conditions hereinafter set forth and in the
applicable Award Notice. Subject to the vesting requirements next described,
shares evidencing the Stock will be held in a book entry account controlled by
the Company through the transfer agent, subject to the rights of and limitations
on Participant as owner thereof as set forth in the Agreement. All shares of
Stock issued hereunder shall be deemed issued to Participant as fully paid and
nonassessable shares, and Participant shall have all rights of a shareholder
with respect thereto, including the right to vote, to receive dividends
(including stock dividends), to participate in stock splits or other
recapitalizations, and to exchange such shares in a merger, consolidation or
other reorganization.  The Company shall pay any applicable stock transfer
taxes.  Participant hereby acknowledges that Participant is acquiring the Stock
issued hereunder for investment and not with a view to the distribution thereof,
and that Participant does not intend to subdivide Participant’s interest in the
Stock with any other person.

 

1

 


--------------------------------------------------------------------------------



YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

2.                                       Transfer Restriction.  No Stock issued
to Participant hereunder shall be sold, transferred by gift, pledged,
hypothecated, or otherwise transferred or disposed of by Participant prior to
the date on which it becomes vested under paragraph 3.  This paragraph shall not
preclude the Participant from exchanging the Stock awarded hereunder pursuant to
a cash or stock tender offer, merger, reorganization or consolidation. 
Notwithstanding the foregoing, any securities (including stock dividends and
stock splits) received with respect to shares of Stock which are not yet vested
under paragraph 3 shall be subject to the provisions of this Agreement in the
same manner and shall become fully vested at the same time as the Stock with
respect to which the additional securities were issued.

3.             Vesting.

(a)                                  Participant’s interest in the shares of
Stock awarded under paragraph 1 shall become vested and nonforfeitable as
follows:  twenty-five percent (25%) of the shares shall vest on each one year
anniversary of the Award Date such that all of the shares shall be fully vested
after four (4) years from the Award Date so long as Participant remains a bona
fide employee of the Company (or its Subsidiaries). Upon vesting, the Company or
its designated representative shall deliver to Participant the certificates
evidencing the nonforfeitable shares, provided the withholding requirements of
paragraph 5 have been satisfied.

In addition, upon attainment of retirement age while Participant is a bona fide
employee of the Company (or its Subsidiaries), the shares of Stock awarded
hereunder shall become fully vested and nonforfeitable, provided, however, that
this sentence shall not apply if the Award Date is less than six (6) months
prior to the date of termination of employment as a result of such retirement. 
Retirement age means age sixty (60) with ten (10) years of service, or age
sixty-two (62) with five (5) years of service, with the Company or any of its
Subsidiaries.

(b)                                 If Participant ceases to be a bona fide
employee of the Company or any of its Subsidiaries for any reason other than
death or disability (within the meaning of subparagraph (c)), all shares of
Stock to the extent not yet vested under subparagraph (a) on the date
Participant ceases to be an employee shall be forfeited by Participant without
payment of any consideration to Participant therefor.  Any shares of Stock so
forfeited shall be canceled and returned to the status of authorized but
unissued shares.  Notwithstanding the foregoing, if the Participant’s employment
is terminated under the provisions of the Company’s Separation Pay Plan,
Participant’s interest in all shares of Stock awarded hereunder shall become
fully vested and nonforfeitable as of the date of termination, provided,
however, that this sentence shall not apply if the Award Date is less than six
(6) months prior to the date of such termination of employment.

 

2


--------------------------------------------------------------------------------



YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

(c)                                  If Participant’s employment terminates by
reason of death, or Participant becomes entitled to long-term disability
benefits under the Union Bank of California Long Term Disability Plan while in
the employ of the Company or any of its Subsidiaries, Participant’s interest in
all shares of Stock awarded hereunder shall become fully vested and
nonforfeitable as of the date of death or long-term disability, provided,
however, that this sentence shall not apply if the Award Date is less than six
(6) months prior to the date of termination of employment as a result of death
or the date Participant becomes entitled to such long-term disability benefits.

(d)                                 If Participant is on a leave of absence from
the Company or a Subsidiary because of disability, or for the purpose of serving
the government of the country in which the principal place of employment of
Participant is located, either in a military or civilian capacity, or for such
other purpose or reason as the Committee may approve, Participant shall not be
deemed during the period of such absence, by virtue of such absence alone, to
have terminated employment with the Company or a Subsidiary except as the
Committee may otherwise expressly provide.

4.                                       Section 83(b) Election.  Participant
hereby represents that he or she understands:  (a) the contents and requirements
of the election provided under Section 83(b) of the Internal Revenue Code, (b)
the application of Section 83(b) to the award of Stock to Participant pursuant
to this Agreement, (c) the nature of the election which can be made by
Participant under Section 83(b), and (d) the effect and requirements of the
Section 83(b) election under applicable state and local tax laws.  Participant
acknowledges that an election pursuant to Section 83(b) must be filed with the
Internal Revenue Service within thirty days following the Award Date, with his
federal income tax return for the taxable year in which the Award Date occurs,
and with the Company or its Subsidiary which is his employer.

5.                                       Withholding of Taxes.  Participant
shall pay directly to the Company (or the Subsidiary that employs Participant)
or to its designated representative the amount necessary to satisfy all
applicable federal, state, and local income and employment tax withholding
requirements.  The Committee, in its discretion, may withhold the required
amount from other payments to Participant or withhold shares of Stock necessary
to satisfy any such requirements.  Any shares withheld to satisfy such
withholding requirements shall not be available for subsequent grants under the
Plan.

6.                                       No Effect on Terms of Employment. 
Nothing in this Agreement shall affect the right of the Company (or Subsidiary
which employs Participant) to terminate or change the terms of employment of
Participant at any time and for any reason, with or without cause.

 

3


--------------------------------------------------------------------------------



YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

7.                                       No Effect on Other Plans.  The Stock
transferred pursuant to this Agreement shall not affect participation in, or the
computation of benefits under any other employee benefit plan of the Company or
its Subsidiaries.  For purposes of any bonus or incentive program for which the
Participant is eligible and for purposes of any employee benefit plans, to the
extent permitted by applicable laws and by pertinent provisions of such plans,
the Company or its Subsidiaries shall disregard any shares of Stock and any
other benefits received by Participant under this Plan.

8.                                       Notice.  Any notice or other paper
required to be given or sent pursuant to the terms of this Agreement shall be
sufficiently given or served hereunder to any party when transmitted by
registered or certified mail, postage prepaid, addressed to the party to be
served as follows:

Company:                              Executive Vice President and Director of
Human Resources

UnionBanCal Corporation

400 California Street, 10th Floor

San Francisco, CA 94104

Participant:                                                                                   
At Participant’s address in the Company’s files, or to such other address as
Participant may specify in writing to the Company.

Plan Administrator:                                         UBS Financial
Services Inc.

300 Lighting Way

Secaucus, NJ 07094

www.ubs.com/onesource/ub

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this paragraph.

9.                                       Committee Decisions Conclusive.  All
decisions, determinations and interpretations of the Committee arising under the
Plan or under this Agreement shall be conclusive and binding on all parties.

10.                                 Mandatory Arbitration.  Any dispute arising
out of or relating to this Agreement or the Award Notice, including its meaning
or interpretation, shall be resolved solely by arbitration before an arbitrator
selected in accordance with the rules of the American Arbitration Association. 
The location for the arbitration shall be in San Francisco, Los Angeles or San
Diego as selected by the Company in good faith.  Judgment on the award rendered
may be entered in any court having jurisdiction.  The party the arbitrator
determines is the prevailing party shall be entitled to have the other party pay
the expenses of the prevailing party, and in this regard the arbitrator shall
have the power to award recovery to such prevailing party of all costs and fees
(including attorneys fees and a reasonable allocation for the costs of the
Company’s in-house counsel), administrative fees, arbitrator’s fees and court
costs, all as determined by the arbitrator.  Absent such

 

4


--------------------------------------------------------------------------------



YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

                                                award of the arbitrator, each
party shall pay an equal share of the arbitrator’s fees.  All statutes of
limitation which would otherwise be applicable shall apply to any arbitration
proceeding under this paragraph.  The provisions of this paragraph are intended
by Participant and the Company to be exclusive for all purposes and applicable
to any and all disputes arising out of or relating to this Agreement and the
Award Notice.  The arbitrator who hears and decides any dispute shall have
jurisdiction and authority only to award compensatory damages to make whole a
person or entity sustaining foreseeable economic damages, and shall not have
jurisdiction and authority to make any other award of any type, including
without limitation, punitive damages, unforeseeable economic damages, damages
for pain, suffering or emotional distress, or any other kind or form of
damages.  The remedy, if any, awarded by the arbitrator shall be the sole and
exclusive remedy for any dispute which is subject to arbitration under this
paragraph.

11.                                 Successors.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and assigns.  Nothing contained in
the Plan or this Agreement shall be interpreted as imposing any liability on the
Company or the Committee in favor of any Participant or any purchaser or other
transferee of Stock with respect to any loss, cost or expense which such
Participant, purchaser or transferee may incur in connection with, or arising
out of any transaction involving any shares of Stock subject to the Plan or this
Agreement.

12.                                 Integration.  The terms of the Plan, this
Agreement and the Award Notice are intended by the Company and the Participant
to be the final expression of their contract with respect to the shares of Stock
and other amounts received under the Plan and may not be contradicted by
evidence of any prior or contemporaneous agreement.  The Company and the
Participant further intend that the Plan, this Agreement and the Award Notice
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any arbitration, judicial,
administrative or other legal proceeding involving the Plan, this Agreement or
the Award Notice.  Accordingly, the Plan, this Agreement and the Award Notice
contain the entire understanding between the parties and supersede all prior
oral, written and implied agreements, understandings, commitments and practices
among the parties.  In the event of any conflict among the provisions of the
Plan document, this Agreement and the Award Notice, the Plan document shall
prevail.  The Company and Participant shall have the right to amend this
Agreement in writing as they mutually agree.

13.                                 Waivers.  Any failure to enforce any terms
or conditions of the Plan, this Agreement or the Award Notice by the Company or
by the Participant shall not be deemed a waiver of that term or condition, nor
shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

 

5


--------------------------------------------------------------------------------



YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

14.                                 Severability of Provisions.  If any
provision of the Plan, this Agreement or the Award Notice shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision thereof; and the Plan, this Agreement and the Award Notice shall be
construed and enforced as if neither of them included such provision.

15.                                 California Law.  The Plan, this Agreement
and the Award Notice shall be construed and enforced according to the laws of
the State of California to the extent not preempted by the federal laws of the
United States of America.  In the event of any arbitration proceedings, actions
at law or suits in equity in relation to the Plan, this Agreement or the Award
Notice, the prevailing party in such proceeding, action or suit shall receive
from the losing party its attorneys’ fees and all other costs and expenses of
such proceeding, action or suit.

By accepting the Award Notice on the UBS Financial Services Inc. website, the
Participant accepts the terms of the Management Stock Plan and this Restricted
Stock Agreement.  The Participant also hereby acknowledges receipt of a copy of
the Prospectus, the Management Stock Plan Restricted Stock Highlights and the
Year 2000 UnionBanCal Corporation Management Stock Plan, effective January 1,
2000.

 

UNIONBANCAL CORPORATION

 

 

 

 

 

By

 

 

 

 

Paul Fearer, Executive Vice President

 

 

 

6


--------------------------------------------------------------------------------